Russell, J.
It is a jury question' as to what length of time a defect in a street must exist, to charge a municipality with knowledge of negligence. Enright v. Atlanta, 78 Ga. 289.
2. If a water-meter box upon a sidewalk is kept alternately in a safe- and in a dangerous condition for a considerable time, — such a length of time as that if the condition was dangerous all the time, notice of the defect could be presumed, — it would not be necessary for one injured by reason of such alternating danger to show notice or knowledge on the part of the municipality upon each recurrence of the danger; but if the condition of the danger is such that safety and danger exist intermittently, it will be presumed that the recurrence of the danger was to be anticipated. Chapman v. Macon, 55 Ga. 566.
3. Although the plaintiff in this case might have observed the defect in ' the sidewalk some time before, she might also reasonably have supposed that the municipality had remedied the defect in the water-meter box; and it was a question for the jury to determine, under all circumstances, whether she was so negligent as to defeat her recovery.
Action for damages; from city court of Eloyd county — Judge Hamilton. August 30, 1909.
Submitted December 8,-
Decided December 24, 1909.
TP. J. Nunnally, for plaintiff in error.
Seaborn & Barry Wright, contra.
4. The verdict (for $500 damages) was not excessive, nor contrary to law, and there was no error in refusing a new trial. Judgment affirmed.